NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                LEROY O. WILLIAMS,
                 Claimant-Appellant,

                           v.

                 SLOAN D. GIBSON,
        Acting Secretary of Veterans Affairs,
                 Respondent-Appellee.
                ______________________

                      2014-7004
                ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 12-266, Judge Coral Wong Pi-
etsch.
                ______________________

Before MOORE, O’MALLEY, and WALLACH, Circuit Judges.
WALLACH, Circuit Judge.
                      ORDER
    Leroy O. Williams appeals the decision of the United
States Court of Appeals for Veterans Claims (“Veterans
Court”) affirming the Board of Veterans’ Appeals’
(“Board”) decision denying entitlement to an earlier
effective date for an award of compensation for post-
traumatic stress disorder. Williams v. Shinseki, No. 12-
266, 2013 U.S. App. Vet. Claims LEXIS 853 (Vet. App.
2                                         WILLIAMS     v. GIBSON



May 30, 2013) (J.A. 3–10) (“Vet. Ct. Op.”). Although Mr.
Williams argues this appeal does not involve a dispute
over factual findings, it in fact involves a factual dispute
which would require this court to reweigh the factual
record to determine whether it supports an earlier formal
or informal claim for benefits for a psychiatric condition.
This we cannot do. 38 U.S.C. § 7292(d)(2); see also Harris
v. Shinseki, 704 F.3d 946, 948 (Fed. Cir. 2013).
    Both the Board and the Veterans Court in this case
relied on the assertion in Brannon v. West, 12 Vet. App.
32 (1998), “that the ‘mere presence’ of a diagnosis of a
specific disorder in a VA medical report ‘does not establish
an intent on the part of the veteran’ to seek service con-
nection for that disorder.” J.A. 17 (quoting Brannon, 12
Vet. App. at 35); see also Vet. Ct. Op. at *13. We do not
decide whether this conflicts with our cases “requir[ing]
the VA to determine all potential claims raised by the
evidence,” see, e.g., Szemraj v. Principi, 357 F.3d 1370,
1373 (Fed. Cir. 2004) (internal quotation marks and
citations omitted); Cook v. Principi, 318 F.3d 1334, 1347
(Fed. Cir. 2002) (en banc); but see MacPhee v. Nicholson,
459 F.3d 1323, 1326 (Fed. Cir. 2006) (rejecting the argu-
ment that “medical records can be an informal claim”),
because that issue was not properly raised to this court.
    Accordingly,
    IT IS ORDERED THAT:
    This case is dismissed for lack of jurisdiction.
                                     FOR THE COURT

    July 25, 2014                    /s/ Daniel E. O’Toole
      Date                           Daniel E. O’Toole
                                     Clerk of Court

cc: Jonathan B. Kelly
    Eric Bruskin